t c memo united_states tax_court norma neiman petitioner v commissioner of internal revenue respondent docket no filed date james c neiman specially recognized for petitioner matthew j fritz for respondent the court was advised that petitioner norma neiman who is elderly and lives in florida would not appear at trial this matter had been continued on one prior occasion based on petitioner's request the court permitted petitioner's son james c neiman to appear specially for the submission of documents that were not objected to by respondent memorandum opinion panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency in the amount of dollar_figure in petitioner's federal_income_tax for the taxable_year the issues for decision are whether petitioner and her husband jacob b neiman failed to report income received by jacob b neiman and whether said income is subject_to self-employment_tax at the time of filing the petition herein petitioner resided at cincinnati ohio while no formal stipulation was filed the parties agreed to a number of exhibits which were made part of this record there was no testimony and accordingly all section references are to the internal_revenue_code in effect for the tax_year at issue all rule references are to the tax_court rules_of_practice and procedure jacob b neiman died in date prior to the filing of the petition herein a notice_of_deficiency was issued to petitioner norma neiman and jacob b neiman deceased the petition was captioned in both names by order dated date respondent's motion to dismiss for lack of jurisdiction as to the estate of jacob b neiman deceased and to change caption was granted since norma neiman failed to establish that she had authority to represent her deceased husband the caption of this case was changed to read norma neiman petitioner v commissioner of internal revenue respondent issues of omitted interest and dividend income were not contested by petitioner our findings are based on the pleadings and documents submitted at trial jacob b neiman petitioner's husband was an insurance agent for many years during he did business with the irv and bob kemp agency kemp during jacob b neiman was paid dollar_figure in first year commissions he was also paid dollar_figure in renewal_commissions in kemp sent mr neiman forms with respect to these two payments kemp also advanced mr neiman dollar_figure in mr neiman agreed to repay the advance by offsetting the payment against future commissions the advance was repaid sometime in no form_1099 was issued to mr neiman with respect to the dollar_figure advance made in nor was the amount included as income on the return on schedule c of the jointly filed federal_income_tax return for petitioner and her husband reported the dollar_figure payment and the dollar_figure payment petitioner then subtracted the dollar_figure advance from the commission income reported on the return in the notice_of_deficiency respondent determined that commission income was understated by dollar_figure petitioner acknowledges that the dollar_figure was erroneously deducted from commission income received and therefore the income on the return was understated by dollar_figure petitioner argues that she should be excused from liability for tax on the rounded to nearest whole dollar understatement because she suffers from physical emotional and financial difficulties respondent's determination in the notice_of_deficiency is presumptively correct and petitioner bears the burden of proving error rule a 503_us_79 290_us_111 there is no question that commissions are includable as taxable_income sec_61 petitioner does not seriously dispute that the advance was erroneously deducted from commission income received respondent is thus sustained on this issue sec_1401 imposes a tax on self-employment_income sec_1402 defines net_earnings_from_self-employment as gross_income derived from a trade_or_business less certain deductions commission income from kemp was reported on a schedule c petitioner does not seriously dispute that the commission income is not subject_to self-employment_tax respondent is sustained on this issue petitioner makes a vague reference to the statute_of_limitations suggesting that the time has expired for assessment of the tax the short answer to petitioner's argument is that the return was filed on date the notice_of_deficiency was mailed on date a timely petition was filed with this court the period of limitations has not run sec_6501 sec_6503 sec_6213 petitioner asks this court to consider her difficult physical emotional and financial circumstances as we indicated at the conclusion of the trial of this case our jurisdiction as defined by congress is limited to a determination of the correct_tax liability we again recommend that petitioner communicate with appropriate persons within the internal_revenue_service to seek advice and assistance with respect to payment of the tax_liability to reflect the foregoing decision will be entered for respondent
